Citation Nr: 1535836	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma on the base of the tongue, to include as due to herbicide exposure.

2.  Entitlement to service connection for osteoradionecrosis, to include as secondary to squamous cell carcinoma on the base of the tongue. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and M.B.Z.

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in the paperless claims files reveals additional documents, including VA treatment records, that are duplicative of those in the paper claims file or irrelevant to the issues on appeal. 

The issue of entitlement to service connection for osteoradionecrosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicide agents during his military service.
 
2.  The Veteran's current squamous cell carcinoma on the base of the tongue is related to his herbicide exposure in service.

CONCLUSION OF LAW

Squamous cell carcinoma on the base of the tongue was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that he has squamous cell carcinoma on the base of the tongue as a result of his exposure to herbicide in service.  His service personnel records show that he served in the Republic of Vietnam from December 1969 to April 1971; therefore, he is presumed to have been exposed to certain herbicide agents. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  He has also been diagnosed with squamous cell carcinoma on the base of the tongue during the appeal period. See, e.g., January 2010 VA examination report.  Thus, the remaining question is whether the Veteran's squamous cell carcinoma of the base of the tongue is related to his herbicide exposure in service.

Although squamous cell carcinoma on the base of the tongue is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

A January 2010 VA examiner opined that the Veteran's cancer of the base of the tongue is most likely caused by or a result of exposure to Agent Orange.  In so doing, she stated that laryngeal exposure would indicate that the chemical had to pass through the oropharynx canal with exposure to other structures, to include the tongue.  She noted that the tissues of the tongue are contiguous with the larynx and pharynx.  She also explained that the Veteran's cancer is squamous cell, which is the same cell type as in the respiratory cancers encompassed by the Agent Orange presumption.  The VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  She offered a rationale for the provided opinion that is supported by the evidence of record.  Thus, the Board finds this medical opinion to be highly probative. 

A May 2010 private medical opinion from Dr. D.C. also indicates that the Veteran has squamous cell carcinoma of the left base of the tongue related to Agent Orange exposure.  The physician stated that this type of cancer is one of the upper aerodigestive tract and is a respiratory cancer.  He noted that herbicide agents passed by the base of the tongue located in the back of the throat; he also noted this area is a likely site for trapping potentially harmful carcinogens associated with Agent Orange.  Dr. D.C. further stated that, as an expert in head and neck cancer treatment, he believes it is clear that the carcinogens that affect the larynx, trachea, bronchus, and lungs also affect the upper aerodigestive tract.  As the examiner based his opinion on clinical data and rationale, the Board also finds this opinion to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

Moreover, the Veteran's private physician, Dr. E.B., reviewed the positive medical opinion from the January 2010 VA examiner and Dr. D.C. and concurred that the Veteran's squamous cell carcinoma of the base of the tongue on the left side is most likely caused by his exposure to Agent Orange. 

Significantly, there is no medical evidence of record indicating that the Veteran's squamous cell carcinoma of the base of the tongue is not related to his herbicide exposure in service.  Therefore, in light of the foregoing medical opinions, the Board concludes that service connection for squamous cell carcinoma of the base of the tongue is warranted. 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for squamous cell carcinoma on the base of the tongue is granted. 


REMAND

The Veteran has claimed that he has osteoradionecrosis that is secondary to his squamous cell carcinoma on the base of the tongue.  In this decision, the Board has granted service connection for squamous cell carcinoma on the base of the tongue; however, the RO has not obtained a medical opinion addressing whether the Veteran's osteoradionecrosis was caused by or aggravated by his service-connected disability.  Therefore, the Board finds that a VA examination and medical opinion are needed prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his osteoradionecrosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any osteoradionecrosis that may be present.   Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current osteoradionecrosis is related to his military service.  The examiner should also state whether it is at least as likely as not that the Veteran's osteoradionecrosis was either caused by or permanently aggravated by his service-connected squamous cell carcinoma on the base of the tongue. 

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


